Citation Nr: 0422196	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  97-06 582A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a right corneal transplant with glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1984 to March 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In a March 1997 statement, the veteran indicated that he had 
not been provided an examination regarding the psychological 
effects due the trauma associated with his service-connected 
disorder.  To the extent that the veteran's statement could 
be viewed as a new claim for service connection, it is 
referred to the RO for appropriate action.

The veteran had also perfected a claim with regard to 
service-connected bilateral plantar fascitis with chronic 
pain; however, he withdrew his appeal of this issue in March 
2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).

Although correspondence dated in March and December 2001 
satisfies the notice requirements of the aforementioned laws 
and regulations, additional development is required to assist 
the veteran in obtaining evidence in support of his claim.

A VA examination dated in January 2002 indicated that the 
veteran had 4 diopters of anisometropia with glasses.  A 
January 2003 VA examination report noted minor visual field 
changes in the right eye and anisometropia from the cornea 
transplant.  

Regulations provide that if there exists a difference of more 
than 4 diopters of spherical correction between the two eyes, 
the best possible visual acuity of the poorer eye without 
glasses will be taken as the visual acuity for the poorer 
eye.  See 38 C.F.R. § 4.75 (2003).  

The Board notes that the degree of anisometropia noted during 
the January 2002 examination was just short of meeting the 
requirements of 38 C.F.R. § 4.75.  Unfortunately, the January 
2003 examination report did not specify the difference in 
diopters of the eyes and there is no way for the Board to 
know if the visual field change noted in the report impacted 
the veteran's anisometropia.  This information is important 
since it could potentially affect the way the veteran's eye 
disability is evaluated.  For this reason, another 
examination is necessary to obtain sufficient information for 
evaluation purposes.  

As a final matter, the RO is reminded that the issue should 
be considered under the holding in Fenderson v. West, 12 Vet. 
App. 119 (1999) (at the time of an initial rating, separate 
or "staged" ratings may be assigned for separate periods of 
time based on the facts found).  

Accordingly, this case is REMANDED to the RO for the 
appropriate action:

1.  The veteran should be contacted and 
requested to submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for a 
right eye disorder since October 2003.  
After securing the necessary releases, 
the RO should request copies of any 
medical records that have not been 
previously obtained.  Any such records 
obtained should be associated with the 
claims file.  Unsuccessful attempts at 
procuring any medical records must be 
documented in writing.  The veteran and 
representative should be notified of the 
records VA is unable to obtain, the 
efforts taken by the Secretary to obtain 
those records and any further action to 
be taken by VA with respect to the claim.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); the 
Veterans Benefits Act of 2003.  This 
includes notice that he should submit any 
pertinent evidence in his possession.   

3.  Upon completion of the development 
described above, the veteran must be 
afforded an examination with an eye 
specialist, if possible, to determine the 
nature and extent of the right eye 
disorder, including losses or reductions 
in central visual acuity, visual fields 
and related factors.  The claims folder 
must be provided to and reviewed by the 
physician.  All tests or studies 
necessary to make this determination 
should be ordered.  The Board notes that 
in 38 C.F.R. § 4.75, examination of 
visual acuity, if there exists a 
difference of more than 4 diopters of 
spherical correction between the two 
eyes, the best possible visual acuity of 
the poorer eye without glasses, or with a 
lens of not more than 4 diopters 
difference from that used with the better 
eye will be taken as the visual acuity of 
the poorer eye.  In addition to providing 
a current examination in accordance to 
the latest AMIE worksheet for eye 
disorders, the examiner must review prior 
VA eye examination reports and, if 
feasible, indicate the difference in 
diopters between the left and the right 
eyes.  If this cannot be determined by 
reviewing the records, then the examiner 
should state so in his or her report and 
indicate the current difference in 
diopters.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown will have adverse effects on 
this claim .

5.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

6.  Upon completion of the requested 
development above, the RO should again 
review the claim.  If additional evidence 
or information received triggers a need 
for further development, then such 
development should be undertaken.  The RO 
is advised that it is to make a 
determination based on the law and 
regulations in effect at the time of the 
decision, to include any further changes 
in VCAA and any other applicable legal 
precedent.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




